 1
 2
 3
 4
                            UNITED STATES DISTRICT COURT
 5
                         SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   UNITED STATES OF AMERICA,              Case No.: 20-CR-0164-WQH
 8
                            Plaintiff,
 9                                          JUDGMENT and ORDER
10         v.

11   MICHAEL ANDREW SANTOS,
12
                           Defendant.
13
14
15        Upon Application of the United States Attorney, and good cause appearing

16 therefrom,
17        IT IS HEREBY ORDERED that the Indictment in the above-captioned case be

18 dismissed without prejudice as to Defendant MICHAEL ANDREW SANTOS, and that all
19 future hearing dates be vacated.
20        IT IS FURTHER ORDERED that the Defendant MICHAEL ANDREW SANTOS

21 be released from custody in this case.
22
     Dated: March 12, 2020
23
24
25
26
27
28


30
